

[ex10-14_logo.jpg]


February 1, 2010


Mr. Jianhua Wu
China Wind Systems, Inc.
No. 9 Yanyu Middle Road
Qianzhou Village, Huishan District, Wuxi City
Jiangsu Province, People’s Republic of China


Dear Mr. Wu,

 
Thank you for the opportunity to be of service to you.  This letter and the
accompanying attachments outline the terms of our engagement by China Wind
Systems, Inc. (the “Company”), as we understand them.  The term of the
employment hereunder shall commence on February 1, 2010. Please indicate your
agreement by signing in the space provided at the end of this letter and
returning the original to us.


SCOPE OF ENGAGEMENT


We are being engaged to:
 

 
·
Provide outsourced/financial reporting/controller services for the Company and
its wholly-owned subsidiaries, Wuxi Huayang Dyeing Machinery Co., Ltd. and Wuxi
Huayang Electrical Equipment Co., Ltd.

 
·
Assist the Company and its management in dealing with auditing process and with
the auditing firm including visiting the Company’s location during the audit
process and helping the Company prepare and finalize the audit in a timely and
efficient manner.

 
·
Assemble your annual and quarterly financial statements, which include a balance
sheet, statement of operations, statement of stockholders’ equity, and a
statement of cash flows and footnotes for specific periods in order to conform
to generally accepting accounting principles accepting in the United States of
America.   Additional, we will assist management in the preparation of financial
statements and work papers related to annual financial audits and quarterly SEC
filings.  SEC filings shall include quarterly 10-Q reports, financial portions
of 10-K report and, management’s discussion and analysis.

 
·
Assist management in any communications with the United States Securities and
Exchange Commission.



1643 Royal Grove Way, Weston, FL 33327 * Phone: (800) 867-0078 * Fax (954)
337-2204

 

--------------------------------------------------------------------------------

 


Page 2
 
·
Summarize such adjusting entries as management deems necessary to reflect
non-monetary transactions (e.g., depreciation, capitalization of costs, loan
amortization, intercompany transactions, etc.).



Additionally, we will provide the following services:


 
·
Assist you in communications with the Company’s Board of Directors including set
up of board meetings, participation at board meetings, and any other board
issues

 
·
Assist the Company in any due diligence requirements from any potential funding
source including preparation of budgets, projections, and financial analysis.

 
·
We will continually train Company staff and will provide greater oversight and
we will advice management about all financial issues related to being a public
entity.

 
·
We will assist the Company in preparing other public filings required by the
Company including 8-K filings and registration statements on Form S-1.



We do not undertake to, and will not, provide any opinion or form of assurance
on the financial statements we assemble in connection with these services and,
accordingly, we do not undertake to make inquiries or perform other procedures
to verify, corroborate, or review information supplied by you.  Our engagement
to assemble financial statements cannot be relied upon to disclose errors,
irregularities, or illegal acts, including fraud or defalcation that may exist.


In performing the services contemplated by this agreement, we will provide the
services of Adam Wasserman, who will serve as vice president of financial
reporting.   We understand that this position is not the position of an
executive officer of the Company and that Mr. Wasserman will not have any
authority to bind the Company.


FINANCIAL TERMS


Our fees for the above services will be billed monthly and will consist of
annual cash compensation of $42,000 plus 8,000 common shares per annum (2,000
common shares per quarter payable on March 31, 2010, June 30, 2010, September
2010 and December 31, 2010).   Unforeseen complexities in the data or applicable
regulations could result in a fee adjustment, but we will discuss any changes
with you in advance.  Invoices will be sent monthly and are payable upon
presentation.  Lack of payment may result in our termination of services until
your account is fully paid. Out of pocket fees will be reimbursed separately and
will consist of travel expenses.


The above fee will commence on February 1, 2010. The Company shall pay cash
portion of the monthly fee at the beginning of each month.


Our Standard Engagement Terms are attached and incorporated herein by
reference.  Please review these terms carefully.

 

--------------------------------------------------------------------------------

 
 
Page 3


We appreciate your trust and confidence in our professional services.  If we can
answer any questions regarding this engagement or our fees, or explain any of
our other services, please do not hesitate to contact us. If the foregoing is
consistent with your intentions and understanding, please sign this letter in
the space provided and return it to us.

 
Regards,
 
[adam_wasserman.jpg]
 
Adam Wasserman
 
Chief Executive Officer



I understand and agree with the provisions outlined above.


/s/ Jianhua Wu
       
2/1/10
Signature
 
Date



Print Name:
Jianhua Wu


 

--------------------------------------------------------------------------------

 

STANDARD ENGAGEMENT TERMS


The following terms govern the engagement between the addressee of the
accompanying engagement letter (You) and CFO Oncall Asia, Inc. (CFO).


CONFIDENTIALITY
CFO treats all Client relationships as confidential and will not disclose your
financial or tax information to anyone outside of CFO without your written
permission except as required by law or regulation.  Your permission may be
granted by identifying the parties (e.g. financial advisor, attorney, banker,
etc.) to whom disclosure is permitted below, or by other written correspondence.
CFO further agrees to bind its employees and subcontractors to the terms and
conditions of this Agreement.



--------------------------------------------------------------------------------


CLIENT PROVIDED INFORMATION
You represent that all information provided to CFO is accurate and complete to
the best of your knowledge.  Further, if these services involve tax return
preparation, you represent that unless CFO is otherwise advised in writing or
acts as your business manager, you possess the required supporting documentation
for such tax deductions as travel, entertainment, business gifts, charitable
contributions, automobile usage, etc.  CFO is not responsible for any additional
tax, penalties or interest that might result from the lack of documentation for
such deductions upon audit.


PROFESSIONAL JUDGMENT
CFO will use its professional judgment in applying tax, accounting, or other
rules applicable to this engagement.  Wherever there are conflicting, reasonable
interpretations of the rules, we will advise you of the possible positions you
might take and follow the position you request as long as it is consistent with
applicable professional, statutory or regulatory standards. Should the positions
taken result in additional taxes, penalties, fines, interest or any other
damages, we assume no responsibility for such costs.


CHANGES OR MODIFICATIONS IN SCOPE OF ENGAGEMENT
Should the scope of the engagement change, CFO will prepare a Change Order
letter outlining the necessary changes and the modification of fees.  CFO will
not proceed with the modified scope without your prior approval.  Fee increases
resulting from Change Orders will be billed immediately and are due upon
receipt.


TERMINATION OF ENGAGEMENT
Unless otherwise stated in the accompanying engagement letter, this engagement
may be terminated upon thirty (30) days written notice by either party;
provided, however, that these Standard Engagement Terms shall survive the
termination of this engagement.


WORKPAPER OWNERSHIP
All documents and work papers, including, but not limited to, data in electronic
form, which emanate from the services performed by CFO remain the sole property
of CFO.  CFO retains its work papers at its discretion and does not retain
superseded materials.


ORIGINAL CLIENT RECORDS
Unless otherwise noted in the accompanying engagement letter, you are
responsible to retain original documents as may be necessary to justify reported
revenues, expenses, etc.  CFO may choose to retain selected copies of documents
in its work papers.


LIMITATIONS ON SCOPE OF ENGAGEMENT AND VERIFICATION OF INFORMATION
Unless otherwise stated in the accompanying engagement letter, CFO will not
audit or otherwise verify the information provided by you or third parties. This
engagement cannot be relied upon to disclose errors and irregularities,
including fraud or misappropriation of assets that may exist.  However, CFO will
inform you of irregularities that come to its attention, unless they are
inconsequential.


INDEMNIFICATION FOR MANAGEMENT MISREPRESENTATION
If we incur legal fees as a result of our reliance on any false representation
by you, you agree to reimburse us for all of our legal fees and related costs of
defense.

 

--------------------------------------------------------------------------------

 
